UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6773


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME DANEK GLEATON, a/k/a Jerome Danek Gleatin, a/k/a Jerome
Gleason, a/k/a Ronnie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:12-cr-00063-HEH-DJN-1; 3:13-cv-00434-HEH-DJN)


Submitted:   November 17, 2016            Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Danek Gleaton, Appellant Pro Se. Olivia L. Norman, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerome Danek Gleaton seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2255 (2012) motion.         The order is

not   appealable   unless   a   circuit    justice   or   judge   issues   a

certificate of appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.                Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).    When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Gleaton has not made the requisite showing.          Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.         We dispense with oral argument

because the facts and legal contentions are adequately presented




                                    2
in the materials before this court and argument would not aid the

decisional process.

                                                        DISMISSED




                                3